Order filed April 2, 2020




                                             In The


           Eleventh Court of Appeals
                                         __________

                                   No. 11-19-00258-CR
                                       __________

                      RANDY SHAWN HOBBS, Appellant
                                                V.
                        THE STATE OF TEXAS, Appellee

                         On Appeal from the 91st District Court
                               Eastland County, Texas
                             Trial Court Cause No. 25287


                                           ORDER
        Appearing pro se, Randy Shawn Hobbs appeals his conviction for bail
jumping and failure to appear. Appellant has filed numerous motions seeking to
have this court take judicial notice of various facts, the most recent of which was
Appellant’s fourth motion filed on March 30, 2020, wherein he asks the court to take
judicial notice that the prosecutor has committed aggravated perjury.1


       1
        The court expresses no opinion concerning the veracity of Appellant’s accusations against the
prosecutor.
        While an appellate court is entitled to take judicial notice in certain situations,
the decision of an appellate court to take judicial notice is discretionary. Watkins v.
State, 245 S.W.3d 444, 456 (Tex. Crim. App. 2008). Rule 201 of the Texas Rules
of Evidence governs a court taking judicial notice of adjudicative facts. See TEX. R.
EVID. 201. Rule 201(b) provides that a court may take judicial notice of “a fact that
is not subject to reasonable dispute.” The facts that Appellant seeks for this court to
take judicial notice of do not fall into this category because they are obviously
disputed by the State. Additionally, this court declines to exercise its discretionary
authority to take judicial notice as requested by Appellant.
        Appellant’s fourth motion to take judicial notice is denied.




                                                           PER CURIAM


April 2, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2